Title: To James Madison from Hugh Holmes, 9 June 1815
From: Holmes, Hugh
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Richmond June 9th 1815
                    
                    On my way to this place meeting with Majr. Charles Jouit who developed his wishes on the subject of an appointment to an Indian agency I take pleasure in recommending him to the Executive as a gentleman in every respect qualified to fill such station. If an experience of eight years in the Indian Department without fault or error being asscribed to him were not of itself a sufficient testimonial of his qualification; it may be seen in that energy of character, intelligence, integrity and conciliatory disposition so peculiar to this gentleman.
                    A Virginian by birth but now a citizen of the western country he seems to have obtained the approbation and esteem of some of the first men in that country and I repeat Sir that it gives me pleasure to further the Views of such men & their friends, by whose practical patriotism the united states has so much proffitted.
                    If Majr. Jouit shd be too late in his application for an agency, being bred to the Bar and having been promoted to the Bench in Kentucky, he wd accept a Judgeship, (if there shd be a Vacancy) in any of the territories. I have the honor to be Dear Sir with much esteem and respect yr. friend
                    
                        
                            Hh. Holmes
                        
                    
                